                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

     UNITED STATES OF AMERICA,

            Plaintiff,

            v.                                                   No. 3:17CR129 (MPS)

     RAYMOND MCLAUGHLIN,

            Defendant.


                                 LEAVE-TO-FILE INJUNCTION

          The Court imposes a Leave-To-File Injunction as to Mr. McLaughlin for the reasons that

follow.

I.        Procedural History

          Mr. McLaughlin was convicted in this Court for knowingly and willingly giving a false

statement in violation of 18 U.S.C. § 1001(a)(3). The Court sentenced Mr. McLaughlin to thirty

months of incarceration and three years of supervised release.

          Mr. McLaughlin has filed numerous patently meritless filings arguing, inter alia, that his

conviction should be vacated because it was "acquired as a result of common-law trespass" in that

he was the "sole and rightful owner" of his person. See, e.g., ECF 229, 233, 240, 253, 259. On

February 19, 2019, the Court issued an Order explicitly warning Mr. McLaughlin

          that further frivolous filings in this case may result in sanctions, including an
          injunction requiring the plaintiff to obtain leave of the Court before filing any
          additional documents on the docket. See In re Martin Trigona, 737 F.2d 1254, 1261
          (2d Cir. 1984) (Federal courts have both the inherent power and the constitutional
          obligation to protect their jurisdiction from conduct which impairs their ability to
          carry out Article III functions.); see also Shafii v. British Airways, PLC, 83 F.3d
          566, 571 (2d Cir. 1996) (stating that a district court may impose sanctions against
          litigants who abuse the judicial process).

(ECF 260.)
        Mr. McLaughlin was undeterred. On April 22, 2019, the Court entered another Order

stating that

        Mr. McLaughlin filed seven other documents since the Court's 260 order regarding
        frivolous filings. See ECF Nos. 264, 265, 266, 267, 268, 269, and 270. These
        documents repeat the same arguments previously denied. See, e.g., ECF No. 269 at
        1 ("Raymond McLaughlin is not a person; Raymond McLaughlin is a name... [t]he
        Fourth Amendment holds that United States has all rights and interest in the name
        Raymond McLaughlin and the people possess all rights and interest in his person...
        Whereas, Raymond McLaughlin is a name and not a person, Raymond McLaughlin
        is not, was never attached to, and cannot be presumed to be attached to my person...
        you are commanded to immediately ensure that the people and his person are no
        longer at the above noted location."); ECF No. 270 at 2 ("It is unlawful and a
        violation of the Fourth Amendment for United States to possess my person... The
        offense was committed by the title Raymond McLaughlin which exists in the
        public; and which was properly charged according to the indictment. Consequently,
        United States, its agents, employees and/or officers only have authority over the
        title Raymond McLaughlin.").

        The Court further stated:

        "[t]he equity power of a court to give injunctive relief against vexatious litigation
        is an ancient one which has been codified in the All Writs Statute." Matter of
        Hartford Textile Corp., 681 F.2d 895, 897 (2d Cir. 1982); see also In re Martin
        Trigona, 737 F.2d 1254, 1261 (2d Cir. 1984) (Federal courts have both the inherent
        power and the constitutional obligation to protect their jurisdiction from conduct
        which impairs their ability to carry out Article III functions.); Shafii v. British
        Airways, PLC, 83 F.3d 566, 571 (2d Cir. 1996) (stating that a district court may
        impose sanctions against litigants who abuse the judicial process).

        Because Mr. McLaughlin has continued to file frivolous documents after the
        Court's notice that such behavior might result in sanctions, see ECF No. 260, Mr.
        McLaughlin is hereby ordered to show cause as to why the Court should not impose
        a leave-to-file injunction. Specifically, Mr. McLaughlin shall have 30 days to file a
        response explaining why the Court should not impose an injunction requiring him
        to obtain leave of the Court before filing any additional documents on the docket.
        If Mr. McLaughlin does not respond or his response does not show why sanctions
        are inappropriate, the Court will issue a leave-to-file sanction. See Viola v. U.S.,
        481 Fed. Appx. 30, 31 (2d Cir. 2012) ("[T]he procedure for imposing leave-to-file
        sanctions involves three stages: (1) the court notifies the litigant that future
        frivolous filings might result in sanctions; (2) if the litigant continues this behavior,
        the court orders the litigant to show cause as to why a leave-to-file sanction order
        should not issue; and (3) if the litigant's response does not show why sanctions are
        not appropriate, the court issues a sanctions order.") (internal quotation marks and
        citation omitted). The Court notes that such an injunction will not prevent the

                                                   2
       defendant from prosecuting his appeal, which is pending at the Court of Appeals,
       inasmuch as he has no need to file documents in this Court in order to do so.

(ECF 272.)

       Notwithstanding, Mr. McLaughlin thereafter moved to dismiss the criminal case on the

grounds that the court lacked personal and subject matter jurisdiction. (ECF 279.) The Court

denied the motion, explaining - again - why such arguments are untenable. (ECF 280.)

       Since that time, Mr. McLaughlin's meritless and often incoherent filings have continued

unabated. Styled variously as letters to the Court, to the Warden or "Notices," Mr. McLaughlin

asserts that the case number "is no longer attached to [his] name" because he has "assigned" it to

the District Court [ECF 282, 283]; that as a debtor, he has "released and discharged of all debts

including the debt owed in this matter" [ECF 284, 285]; that the court "lacked subject matter

jurisdiction" because "I McLaughlin Raymond Winston Estate am not a legal entity" and "can

neither sue nor be sued" [ECF 293]; that "I, McLaughlin Raymond Winston Estate-Jamaica

Registrar General Register Number HC 8322" have filed a "note in the amount of seventy five

million dollars payable to the United States for the outstanding debt in [this] case" [ECF 286, 287];

and that "McLaughlin Raymond Winston Estate did not authorize District Court of Connecticut

(Case 3:17cr129(MPS)); U.S. Department of Justice; Federal Bureau of Prisons; or Federal

Correctional Institution to Demand or Receive any credit. Any credit demanded or received by

any of the above listed corporations was unauthorized and subterfuge."            [ECF 289.]     Mr.

McLaughlin's other filings include a "Judgment of Dismissal [b]y order of McLaughlin Raymond

Winston Estate-Jamaica General Register Number HC 8322-Holder of Title to the body of

McLaughlin Raymond Winston Estate evidenced in 'Application for Live Birth' at said register . .

. ." [ECF 288, 291]; a "Certificate of Foreclosure" [ECF 290]; a "Notice of Acceptance of Full

Responsibility" which requests that the "charge against Raymond Winston McLaughlin be

                                                 3
discharged and that McLaughlin Raymond Winston Estate be charged with same" [ECF 292]; and

an "Order for Release" because "I Estate of Raymond Winston McLaughlin have repossessed;

legally reunited with; redeemed; and resurrected my body – body of Raymond Winston

McLaughlin" and "[t]here exists no reason to further imprison the body of Raymond Winston

McLaughlin."        [ECF      294].           See       also     ECF       295,      "Affidavit     of

Repossession/Reunion/Resurrection/Redemption/Release of the Body of Raymond Winston

McLaughlin."

       None of Mr. McLaughlin's filings respond to the Court's April 22, 2019 Order directing

him to show cause why the Court should not impose a leave-to-file injunction. [ECF 272].

II.    Discussion

       "Federal courts have both the inherent power and the constitutional obligation to protect

their jurisdiction from conduct which impairs their ability to carry out Article III functions." In re

Martin Trigona, 737 F.2d 1254, 1261 (2d Cir. 1984). "That the district court possesse[s] the

authority to enjoin [a litigant] from further vexatious litigation is beyond peradventure. " Safir v.

U.S. Lines, Inc., 792 F.2d 19, 23 (2d Cir. 1986). In determining whether to exercise that authority,

the Court is required to consider the following factors:

       (1) the litigant’s history of litigation and in particular whether it entailed vexatious,
       harassing or duplicative lawsuits; (2) the litigant’s motive in pursuing the litigation,
       e.g., does the litigant have an objective good faith expectation of prevailing?; (3)
       whether the litigant is represented by counsel; (4) whether the litigant has caused
       needless expense to other parties or has posed an unnecessary burden on the courts
       and their personnel; and (5) whether other sanctions would be adequate to protect
       the courts and other parties.

Id. at 24. "Ultimately, the question the court must answer is whether a litigant who has a history

of vexatious litigation is likely to continue to abuse the judicial process and harass other parties."

Id.



                                                    4
The Court finds as follows:

   1. As to the first factor, Mr. McLaughlin has filed a barrage of documents, notices,

       and orders in his criminal case. In addition, he has commenced civil actions in this

       District in which he raises the same meritless challenges to his arrest, criminal

       prosecution, and conviction. See McLaughlin v. Gus et al, 3:19CV228(MPS),

       McLaughlin v. USA, No. 3:19CV51(MPS), McLaughlin v. United States et al, No.

       3:18CV2063(MPS), McLaughlin v. USA, No. 3:18CV1888(MPS), McLaughlin v.

       USA, No. 3:18CV1985(JCH).

   2. As to the second factor, Mr. McLaughlin lacks an "objective good faith expectation

       of prevailing." Safir, 792 F.2d at 24. Mr. McLaughlin's filings repeat the same

       meritless arguments and theories. He has ignored the Court's orders stating that his

       arguments are frivolous. See ECF 260, 272. Mr. McLaughlin's motivation in

       pursuing the litigation cannot be said to be in good faith.

   3. As to the third factor, Mr. McLaughlin is self-represented.

   4. Mr. McLaughlin's pattern of vexatious and meritless filings has caused needless

       expense to other parties and an unnecessary burden on the court and its personnel.

       Safir, 792 F.2d at 24.

   5. Other sanctions would not be adequate to protect the court and other parties. The

       record demonstrates that despite the Court's clear and unequivocal warnings, Mr.

       McLaughlin has continued to file meritless documents. The February 19, 2019

       Order [ECF 260] put Mr. McLaughlin on notice that future frivolous filings were

       prohibited. He continued to file. See ECF ##263-271. Despite notice and ample

       opportunity, Mr. McLaughlin did not file a response to the Court's April 22, 2019



                                         5
               Order to Show Cause "explaining why the Court should not impose an injunction

               requiring him to obtain leave of the Court before filing any additional documents

               on the docket."    He did, however, file 22 other documents challenging his

               conviction and seeking release. See ECF ##273-276, 278-279, 281-295. Nothing

               less than a permanent filing injunction would be adequate to protect the courts and

               other parties .

       Four of the five Safir factors weigh in favor of issuing a leave-to-file injunction. Mr.

McLaughlin has a demonstrated history of frivolous and vexatious litigation and is "likely to

continue to abuse the judicial process and harass other parties." Safir, 792 F.2d at 24. His abuse

of the judicial process cannot be countenanced and a filing injunction is warranted. Accordingly,

it is hereby ORDERED that

       Mr. McLaughlin is PERMANENTLY ENJOINED from:

               (1) bringing any future case in the District of Connecticut regarding his

               arrest, prosecution, or conviction and

               (2) filing any papers in the District of Connecticut or serving upon any

               person, natural or legal, or any other entity, any document, motion,

               affidavit, declaration, or other paper in connection with any case

               previously filed or currently pending in the District of Connecticut

               regarding his arrest, prosecution, or conviction

unless he first obtains the Court's permission.

       In seeking leave of the Court, Mr. McLaughlin or any individual or entity acting for

him, or at his behest, shall:




                                                6
            1. file a motion of no more than 3 pages captioned "Application Pursuant to

                Court Order Seeking Leave to File." He shall attach to his motion as "Exhibit

                1" the complaint or document he seeks to file. He shall also attach as "Exhibit

                2" to the motion an affidavit or a declaration pursuant to 28 U.S.C. § 1746 of

                no more than 3 pages certifying whether he has previously raised in any court,

                agency, tribunal, committee, or other forum the claim(s) he wishes to present.

                He shall also attach as "Exhibit 3" to the motion a copy of this Order.

            2. This requirement shall not apply to notices of appeal.

         The Clerk of the Court shall not file any submission from Mr. McLaughlin of any

kind (with the sole exception of a notice of appeal from this order) but shall first provide

such document to the assigned judge to determine whether it violates this Order. If Mr.

McLaughlin seeks to pursue his rights in any other federal district, he shall attach a copy of

this Order to any such filing.

         Failure to comply with this Order will be sufficient grounds for this Court to deny

any motion by Mr. McLaughlin for leave to file.

         Nothing in this Order shall be construed as denying Mr. McLaughlin access to the United

States Courts of Appeals.

         Mr. McLaughlin may file an appeal of this order to the Court of Appeals.

                                             IT IS SO ORDERED.

                                             _______/s/______________
                                             Michael P. Shea
                                             United States District Judge

Dated:          Hartford, Connecticut
                October 25, 2019




                                                7
